DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The amendment received on 15 March 2021 has been acknowledged and entered.  
Claim 1 has been amended.  
Claims 3-6 have been canceled.  
No new claims have been added.  
Claims 1-2 are currently pending.

Response to Amendment and Arguments 
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive. 
Applicant's amendments filed 15 March 2021, with respect to the objection to the Abstract, have been fully considered and are persuasive. Thus, the objection to the Abstract has been withdrawn.
Applicant argues (in Remarks, pages 8-9 of 12) that claims 1-2 stand rejected under 35 U.S.C. § 112(a) as for failing to comply with the written description requirement. Specifically, the Examiner maintains the rejection, repeating that claims l's identification of the writing user for each displayed message unsupported by paragraphs [00229] and [00322], Office Action, 110. The Examiner makes no remark on Applicants previous arguments on this finding. Id., ¶ 3.  Applicant respectfully reiterates that FIG. 62 and "results" field 62F shows several users ("Yogesh Oberai," etc.) with written messages ("Travel Service") as posts. As shown in FIG. 22, the users - labelled Human Agents in both FIG. 22 and FIG. 62 -input these posts to describe themselves and their offerings. The displayed posts are responsive to, and shown as results for, In re Wertheim, 541 F.2d 257, 263 (C.C.P.A. 1976) (written description rejection includes evidence or reasons why a claim term lacks written description); accord MPEP § 2163.II.A.1. Otherwise, because the claims have demonstrated possession by reasonably parallel disclosure in the specification, these claims comply with the written description requirement. Ariad Pharms. v. Eli Lilly and Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010). Withdrawal of the rejections under 35 U.S.C. § 112(a) to claims 1-2 is respectfully requested.
 	In response to Applicant’s argument, the Examiner respectfully disagrees.  Again, while the specification may disclose posts, the specification is void of language which specifies that the post or new message are specifically written by the same user that posts the message.  In other words, the specification does not give a "clear definition" in the specification the messages are posted by users who actually wrote the content/messages (MPEP § 2111.01), therefore, the examiner is obligated to give claims their broadest reasonable interpretation, in light of the specification, and consistent with the interpretation that those skilled in the art would reach (MPEP § 2111).   A clear definition must unambiguously establish what is and what is not included. A clear definition is indicated by a section labeled definitions, or by the use of phrases such as "by xxx we mean"; "xxx is defined as"; or "xxx includes... but does not include ...".  In the instant case, the examiner is required to give the term its broadest reasonable interpretation (MPEP § 2111), which the examiner judges the “writer” to be “one who writes the message” where the writer may be different from one who posts the message.  
Applicant's amendment filed 15 March 2021, with respect to the rejection of claims 1-2 under 35 U.S.C. 112(b), has been fully considered and is persuasive. Thus, the rejection of claims 1-2 under 35 U.S.C. 112(b) has been withdrawn.
Applicant argues (in Remarks, pages 10-11 of 12) that regarding the Claim Rejections - 35 U.S.C. § 103, Claim 1 recites a display of "plurality of messages including a message written by a second user found from the keyword search, an identification of each user who wrote each of the messages, and an active subscribe link to the writing user for each of the displayed messages," where subscribing delivers the same type of messages from the second user to the user that clicks the subscribe link. The Examiner appears to split this display between Volk and Hull. Office Action, pp. 10-11. But this does not account for the recited display of a subscribe link. Volk discloses a Yahoo search result with content display 620 and more option 625 in FIG. 6, and then in FIG. 7, a window 705 prompted by the more option 625 that includes an RSSfeed subscribe link; no particular user writes these results or can be subscribed to as a user. See Volk, FIGS. 6-7; 1 [0156]. Hull discloses a favorited movie search, user profile search, and a user invite search, but Hull never teaches that these results are presented with any link, let alone a subscribe link.  See Hull, 1 [0117], Rather, all networking in Hull is 2-way, joining a person's network in Hull requires both users' assents and gives mutual access, not a unilateral "subscribe" option or relationship. See Hull, H [0108], [0110] (first user must send, second user must accept, invite); FIGS. 5-6 (all arrows 2-way). As such, even if combined in any manner for the maximum they teach, the references are seen to lack the associated display of a "subscribe link" for subscription to a user as recited in claim 1.  Because Volk, Spivack, Johnson, and Hull, fail to teach or suggest each and every element of claim 1, these references cannot anticipate or render obvious claim 1. Claim 2 is allowable at least for depending from an allowable base claim. Withdrawal of the rejections to claims 1 and 2 under 35 U.S.C. § 103 are respectfully requested.
Below is an example of an RSS feed for a movie reviewer's blog.  Therefore, a user writes blogs which are subscribed to by others.  Secondly, Hull et al. discloses on page 17, under Publishing that Blog should also allow comments from friends in reaction to posts. May integrate RSS feeds.  Therefore, the Examiner is unpersuaded by Applicant’s argument.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 121 is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 SPQ2d 1077 (Fed. Cir. 1994). The claimed invention is not supported by the specification of the foreign application India 878/MUM/2005 filed on 07/22/2005. The priority date for the claim limitations of the instant application will be 07/18/2006 which is the filing date of PCT/IN2006/000260.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In regards to claim 1, Applicant has added the following language: 
“wherein the result display simultaneously displays a plurality of messages including a message written by a second user found from the keyword search, an identification of each user with who wrote each of the messages, and an active subscribe link to the writing user for each of the displayed messages of each of the identified users, 
wherein the active subscribe link, when selected after the search is performed and after the messages written by users are displayed, causes the server to subscribe the first user to the second user,
receiving, at the server from the second computing device of the second user, a new message written by the second user for posting and subsequent distribution to one or more subscribers of the second user not identified by the second user
storing, by the server, the new message written by the second user in the storage medium; and 
written by the second user to each  subscriber of the second user…”

The closest language in the specification is as follows:
    	[000229] FIG. 62 showing graphical user interface (GUI) for HumanServiceNet Query Manager illustrate multiple tools for knowledge invocation and management thereof alongwith the pane showing answers to the posted query.
  	[000322] Fig.62 illustrates HSN Query Manager which is an interactive graphical tool for knowledge invocation and management thereof along with the pane showing answers to the posted query that allows user to create one or more queries and other scripts and execute them against HSN Service Providers (Service or Content Providers Peer to Peer or centralize HSN search engine) and is providing for all search, match and post search management tools.
	However, the Examiner is unable to locate and determine that the communication and/or message is written by the same person actually posting the message.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Volk et al. (US PG Pub. 2006/0129907) in view of Spivack et al. (US Patent No. 7,433,876) in further view of Johnson et al. (US Patent No. 5,555,426) and Hull et al. (US PG Pub. 2011/0289574).
As per claim 1, Volk et al. discloses a method of subscribing to one or more sources based on searched content of sources of a network (col. 5, lines 35-52, subscribe to a source), the method comprising:
causing, by a server ([0073) server computers), a query window to be displayed on a first computing device of a first user, 
wherein the query window includes a search display to perform a keyword search ([0154], FIG. 6 illustrates an video web search results page 600 implemented in accordance with one embodiment of the invention. The search results page 600 comprises a title section 605, a search section 610, a view options section 615 and a content display area 620. An Internet user can search the web for videos by selecting the video button in the search section 610 and typing a search term into the field in the search section 610. The results of the search are displayed in the content display area 620). 
causing, by the server, after performing the keyword search, a result display to be displayed on the first computing device to the first user ([0154], FIG. 6 illustrates an video web search results page 600 implemented in accordance with one embodiment of the invention. The search results page 600 comprises a title section 605, a search section 610, a view options section 615 and a content display area 620. An Internet user can search the web for videos by selecting the video button in the search section 610 and typing a search term into the field in the search section 610. The results of the search are displayed in the content display area 620),  
wherein the active subscribe link, when selected after the search is performed and after messages written by users  are displayed, causes the server to subscribe the first user to the second user ([0156], In addition, window 705 provides a link to subscribe to the feed), 
wherein the server performs the causing the query window to be displayed, the causing the result display to be displayed, the subscribing the first user to the second user ([0042] The term server as used herein, unless otherwise specified expressly or by context, is intended to have a broad non-limiting definition, and refers, without limitation, to any computer or group of computers coupled to a computer network that stores network information and provides the network information to one or more other computers on the network; also see ([0073],[0077], [0157]).
Volk et al. does not further disclose, however, Spivack et al. discloses wherein the subscribing causes the first user to become one of several subscribers of the second user (col. 20, line 22-col. 21, line 6); and 
storing, by the server, followers of the second user, including the first user, in a storage medium coupled to the server (col. 20, line 22-col. 21, line 6; Ticker:  It should be positioned as identity and presence. There may also be "friendsware" features here--for example the ticker. You can post things to the ticker and other hotnode users can subscribe to your ticker. Every hotnode user is a feed. You can make tickers by subscribing to them. You can post to your ticker and they get things. Also, if you subscribe to Joe's ticker, you get article or picture X that Joe posted. Now it comes onto your ticker and (depending on your prefs for your subscription to Joe) when Joe's posting appears on your ticker it can automatically (or not) be reposted to your channel and then appears on the tickers of all subscribers to you. It's social IM for news articles, pictures, music. You could have things come into automatically even like RSS you get etc (col. 20, line 22-col. 21, line 6). The Examiner interprets this mean that followers are stored in order to maintain a list of friends for the ticker.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that friends/subscribers are stored in order to maintain a list of recipients to receive feeds/tickers.
storing, by the server, the new message written by the second user in the storage medium (col. 7, lines 18-20; recent posts);
identifying, by the server and the storage medium coupled to the server, the stored subscribers of the second user as recipients of the new message (col. 10, lines 28-47); and
sending, by the server, the new message written by the second user to each subscriber of the second user, wherein the server performs the storing the subscribers, the storing the posted new message, the identifying the stored subscribers, and the sending the new message without further action by the first or second user (col. 3, lines 4-8); (col. 16, lines 50-61; One of the new things about Hotnode is that any user can use their Hotnode account to give their friend or colleague a subscription to something. For example, I send you the hotnode for my contact information. If you accept that hotnode, you will always have my current contact information, as long as I update my copy of it to reflect my contact information correctly. No matter how many of my contacts have my contact information--they all get updates when I change my local copy. Others can set their account to alert them, on the Web and/or via email, whenever the contact information hotnode changes (col. 16, lines 50-61). Spivack further discloses Ticker:  It should be positioned as identity and presence. There may also be "friendsware" features here--for example the ticker. You can post things to the ticker and other hotnode users can subscribe to your ticker. Every hotnode user is a feed. You can make tickers by subscribing to them. You Also, if you subscribe to Joe's ticker, you get article or picture X that Joe posted. Now it comes onto your ticker and (depending on your prefs for your subscription to Joe) when Joe's posting appears on your ticker it can automatically (or not) be reposted to your channel and then appears on the tickers of all subscribers to you. It's social IM for news articles, pictures, music. You could have things come into automatically even like RSS you get etc. (col. 20, line 22-col. 21, line 6).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Volk et al. to include the subscribers becoming followers as taught by Spivack et al. to provide a method for sharing information as a way of building a knowledge network (col. 1, lines 45-48).  
Volk et al. in view of Spivack et al. does not explicitly disclose, however, Johnson et al. discloses:  receiving, at the server from the second computing device of the second user, a new message written by the second user for posting and subsequent distribution to one or more subscribers of the second user not identified by the second user (Johnson et al.: col. 4, lines 8-20; The method and system, however, also permit a potential recipient user to make himself invisible to senders, so that his name will not be reported to a sender either as a potential recipient or as confirmation of delivery. This option is provided because a potential recipient user may not want others to know that he is reviewing a message or that he is interested in a particular topic); and (col. 1, line 65-col. 2, line5); A method and apparatus are desired in which a sender may send a message to an interested but undesignated user without delay and also in which an undesignated user may receive messages of interest concurrently with the sending of the message by the sender, even though the sender of the message has not explicitly identified that user as an addressee of the message and may not even know that the user is interested in receiving the message. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the  Volk et al. in view of Spivack et al. followers to include nonspecific users as taught by Johnson et al. to provide privacy to recipient who may not want others knowing the user is interested in particular topics (col. 4, lines 12-20).  
Volk et al. in view of Spivack et al. and Johnson et al. and Johnson et al. does not further disclose, however, Hull et al. discloses:
wherein the result display simultaneously displays a plurality of messages including a message written by a second user found from the keyword search, an identification of each user who wrote each of the messages, and an active subscribe link to the writer user for each user associated with each of the displayed messages ([0085]; Thus, for example, a search for new "new movies" could yield a search result that provides information about new movies that other members of the user's social network thought were good new movies: The same concept applies to other portal services such as music or games enjoyed by "friends" network members, good business-related books read by members of a "work" network, and the like. Thus, it will be recognized from the teachings herein regarding the multiple opportunities for interoperability for a social network environment within a portal environment to yield much greater relevance to a social network user because the portal has much greater ability to gather information about the user and the other members of the user's social network); and [0017] When a user initiates a search, results will be displayed which respond to the search criteria. The system can set a specified number of results that are displayed for the search. In addition to searching other users' profiles, a user may be able to search invitations to see which users have invited which other user's to their network. This search can be initiated by a user name, or, alternatively using other criteria such as location or interest. It should be understood that this will result in enhanced ability for a user to see inter-relationships between other users who might have similar interests to them. Additionally, users may search categories, networks, or all users of the system that they wish to interact with. In order to avoid a search which would return all users in the database, some of the search criteria must be set by the system. An example of criteria which can be set for the search is displayed in the table below) also see ([0110],[0115],[0015],[0068],[0071]],[0077]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Volk et al. in view of Spivack et al. and Johnson et al. to include a list of messages displayed from a search result and links as taught by Hull et al. in order to provide users the ability to subscribe to other users presenting information/topics
As per claim 2, Volk et al. in view of Spivack et al. in view of Johnson et al. and Hull et al. discloses the method of claim 1.  Volk et al. does not further disclose, however, Spivack et al. discloses further comprising:
receiving, from the first computing device of the first user, a selection of a plurality of endpoints for receiving messages (col. 2, lines 65-67; This tool will also have built-in capabilities for sharing microcontent objects with other users via email and/or p2p and/or IM);
wherein the first user is one of a plurality of users who are followers of the second user (col. 3, lines 9-26; Provide every individual user, or group, with their own Metaweb--a new kind of site about them, which can link to/from Metaweb sites created by their friends and by groups they have relationships with);
storing, by the server, the selection of the plurality of endpoints in a third storage (col. 2, lines 55-67, col. 38, lines 46-56); and
identifying, by the server and the third storage, the plurality of endpoints selected by the first user, wherein the sending of the new message includes sending the new message to each of the plurality of endpoints selected by the first user( col. 10, lines 28-47; col. 17, lines 9-26).  Volk et al. in view of Johnson et al. and Hull et al. to include the subscribers becoming followers as taught by Spivack et al. to provide endpoints for sharing information as a way of building a knowledge network (col. 1, lines 45-48).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	1)  Kahn et al. (US PG Pub. 2005/0289468), discloses a news feed browser where a user can subscribe to feeds which includes articles.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:15 am - 6:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon S. Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231
Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
           Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314



/F. A. N./
Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628